Title: From George Washington to Andrew Billings, 17 June 1783
From: Washington, George
To: Billings, Andrew


                  
                     Sir,
                     Newburgh June 17th 1783
                  
                  By some mistake or other the Horse was not sent for yesterday—the Dragoon comes up for him now & those small Tools which you conceived might be useful to me—among which I pray you to send me a small file or two; one of which to be very thin, so much so as to pass between the Teeth if occasion should require it.  another one round.
                  Have you been able to satisfie your self of the practicability & means of colouring Sealing wax?  If so can you bring the stick I now send to the complexion which is wanted.
                  Mrs Washington sends you a lock of both our hair (Inclosed).  I am—with much regard Sir Yr very Hble Serv.
                  
                     Go: Washington
                  
                  
                     Do not forget the Instrument which is to cut, 
                     
                  
                  
               